Citation Nr: 9927103	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-06 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
residuals of a left axilla scar.  

2.  Entitlement to a 10 percent disability evaluation under 
the provisions of 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1961 to 
June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Los Angeles, California.      

In the March 1996 rating action, the RO denied the 
appellant's claim for entitlement to a 10 percent disability 
evaluation under the provisions of 38 C.F.R. § 3.324.  In an 
October 1998 decision, the Board determined that after the 
appellant was notified of the March 1996 rating action, he 
filed a Notice of Disagreement (NOD), which should have then 
triggered the RO's responsibility to furnish him with a 
Statement of the Case (SOC).  According to the Board, the RO 
had not issued an SOC.  Thus, in light of the above, the RO 
remanded the claim so that the RO could send an SOC to the 
appellant and notify him about the requisite time period to 
perfect an appeal on that issue.  The RO was also instructed 
to return the issue to the Board only if a perfected appeal 
was filed. 

The Board notes that in April 1999, the RO issued an SOC in 
regards to the appellant's claim for a 10 percent disability 
evaluation under the provisions of 38 C.F.R. § 3.324.  The 
appellant filed a substantive appeal in June 1999.  
Therefore, the Board concludes that the appellant has filed a 
timely appeal in regards to the above issue, and the claim is 
ready for appellate review.  

It appears that the appellant, by and through his 
representative, has raised the issue of entitlement to 
secondary service connection for muscle and nerve damage of 
the left upper extremity.  As this issue has not been 
developed for appellate review, the matter is referred to the 
RO for appropriate action.




FINDINGS OF FACT

1.  The appellant's service-connected left axilla scar is 
manifested primarily by complaints of pain and discomfort, 
with minimal functional impairment. 

2.  By this decision, the appellant's service-connected 
residuals of a left axilla scar are currently rated as 10 
percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the residuals of 
a left axilla scar have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.7, 4.118, 
Part 4, Diagnostic Code 7804 (1998).  

2.  Entitlement to a compensable disability rating for 
multiple noncompensable service-connected disabilities is 
precluded by law.  38 C.F.R. § 3.324 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claims for 
entitlement to an increased (compensable) rating for the 
residuals of a left axilla scar and entitlement to a 10 
percent disability evaluation under the provisions of 
38 C.F.R. § 3.324, are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  See generally Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board is also satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claims has been met.



Entitlement to an increased (compensable) 
rating for the residuals of a left axilla 
scar.  

I.  Factual Background

The appellant's service medical records show that in February 
1962, the appellant sustained some stab wounds, including a 
stab wound to the left axilla.  At that time, he was 
hospitalized for observation.  A chest x-ray revealed no 
evidence of fluid, and it was thought that the knife had not 
penetrated the pleura.  Upon his discharge, he was diagnosed 
with lacerated wounds of the left anterior axillary fold and 
the left posterior auricular area, with no artery or nerve 
involvement.  

In October 1982, the appellant underwent a VA surgical 
examination.  At that time, he complained of pain in the left 
chest.  The physical examination showed that there was a scar 
in the left axilla, along the axilla line, which was non-
tender.  The diagnosis was of a history of a stab wound to 
the left chest.  

In October 1982, the appellant underwent a VA neurological 
examination.  At that time, he complained that he had 
numbness in his left arm and leg.  The physical examination 
showed that there was a barely visible, small stab wound scar 
in the left axilla.  There was marked loss of associated 
movement of the left arm and some limping of the left leg.  
There was a "drifting" downward of the left arm with a mild 
pronator sign in the Romberg posture, with arms extended and 
eyes closed.  Sensory examination seemed to show a mild 
distal hypalgesia in both the left arm and leg.  The 
diagnoses included the following: (1) undiagnosed 
neurological disease manifested by appearance of a left 
hemiparesis, with hemi sensory deficits to pain of 
undetermined duration and etiology, and (2) healed old scar 
at the left axilla, without obvious neurological 
correlations.  The examining physician stated that in his 
opinion, the appellant's hemiparetic syndrome did not seem to 
have any relation to the service incurred stab wounds, and it 
was quite possibly related to the appellant's diagnosed 
sarcoidosis.  According to the examiner, the appellant's 
hemiparetic syndrome was associated with either muscle or 
neurologic involvement.  

In a December 1982 rating action, the appellant was granted 
service connection for the residuals of a left axilla scar.  
At that time, he was assigned a zero percent disabling rating 
under Diagnostic Code 7805.  This rating has remained in 
effect up until the current claim.  

Private treatment records from Kaiser Permanente, from June 
1992 to March 1996, show that in a September 1995 office 
visit, the appellant gave a history of his knife wound to his 
left axilla.  The remaining records show treatment for 
unrelated disorders.   

In the appellant's March 1997 substantive appeal, he stated 
that he had chronic pain and discomfort in the left axilla 
area.  The appellant indicated that because of his left 
axilla scar, he had reduced use of his left arm and shoulder.  

In an October 1998 decision, the Board remanded this claim.  
At that time, the Board requested that the appellant undergo 
a VA specialty examination, for the skin and scars, in order 
to determine the current severity of his service-connected 
left axilla scar.  

In January 1999, the RO received a Functional Capacities 
Evaluation (FCE), dated in January 1999, from the Foster 
Assessment Center and Testing Service.  The FCE was conducted 
by Ms. E.S., Certified Vocational Evaluator (CVE).  Ms. S. 
stated, in essence, that based on the appellant's subjective 
complaints of pain and discomfort after performing certain 
physical activities of both upper and lower extremities, it 
was her opinion that the appellant had a functional 
disability of the left upper extremity.   

In March 1999, the appellant underwent a VA examination which 
was conducted by W.S.G., M.D., a private physician.  At that 
time, Dr. G. noted that although the appellant's stabbing 
wound had healed with very minimal scarring, the appellant 
indicated that he occasionally felt slight aching or a slight 
twinge of pain in his left axilla.  According to Dr. G., 
there was very minimal impairment of function in that the 
appellant could raise his left arm above his head, but that 
occasionally, he felt a slight pull or slight ache.  The 
physical examination showed a one centimeter left post 
auricular scar which was very minimal and barely 
identifiable.  In the left axilla area, there were four 
partially alopecic, irregular, one to one and a half 
centimeter ill defined macular depigmented areas that 
represented the residual evidence of the site of the previous 
wound.  The examiner stated that after over 30 years of 
natural healing changes and regression of the stab 
lacerations, it was his opinion that there was negligible 
evidence of the scars and minimal functional impairment.  A 
color photograph of the appellant's left axilla was inclosed.  


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

As previously indicated, the appellant's service-connected 
left axilla scar has been rated under Diagnostic Code 7805.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1998), scars 
are to be rated on the limitation of function of the part 
affected.  The Board notes that the appellant's service-
connected left axilla scar may also be rated under two other 
Diagnostic Codes.  Diagnostic Code 7803 provides a 10 percent 
evaluation for scars that are poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1998).  

In the instant case, the appellant maintains that his current 
rating is not high enough for the amount of disability that 
his left axilla scar causes him.  He states that he has 
chronic pain and discomfort in the left axilla area.  The 
appellant indicates that because of his left axilla scar, he 
has muscle and nerve problems, and reduced use of his left 
arm and shoulder.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Based upon a review of the evidence of record, the Board 
finds that a compensable rating for a left axilla scar is 
warranted.  The Board notes that although in the appellant's 
most recent VA examination, in March 1999, Dr. G. indicated 
that there was negligible evidence of the scars from the 
appellant's stabbing wounds, he also stated that the 
appellant had minimal impairment of function.  According to 
Dr. G.,   the appellant could raise his left arm above his 
head, but occasionally, he felt a slight pull or slight ache.  
Therefore, in light of the above and the appellant's 
contentions that he has pain and discomfort in the left 
axilla area, it is the Board's determination that the 
evidence of record suggests that the symptomatology of the 
appellant's service-connected scar more nearly reflects the 
requirements for a 10 percent rating under Diagnostic Code 
7804.  38 C.F.R. § 4.7.  At the very least, the evidence for 
and against a compensable rating for his scar is in 
equipoise, and as such, all reasonable doubt is resolved in 
favor of the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
the preponderance of the evidence is clearly weighted against 
a higher rating.  The Board notes that a 10 percent rating is 
the highest schedular rating provided under Diagnostic Codes 
7804 and 7803.  Moreover, in regards to limitation of motion, 
the Board observes that Diagnostic Code 5201 provides for 
limitation of motion of the arm.  Under Diagnostic Code 5201, 
a 20 percent evaluation is warranted for limitation of motion 
of the arm on the major or minor side, at the shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  As 
previously noted, the March 1999 VA examination report 
indicates that the veteran demonstrated an essentially normal 
range of left arm motion, see 38 C.F.R. § 4.71 (1998) (Plate 
I, which shows diagram for normal range of shoulder motion), 
notwithstanding the examiner's notation of minimal functional 
impairment.  Moreover, while the evidence of record indicates 
that the veteran has an undiagnosed neurological disease 
manifested by left hemiparetic syndrome, this condition has 
not been medically associated with the service incurred stab 
wounds.  Thus, the record does not reflect that the veteran's 
has any additional functional loss of the left arm due pain 
or weakness, which can be directly attributed to the service-
connected left axilla scar.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  In 
light of the above, the Board finds no reasonable basis to 
grant the appellant a rating in excess of 10 percent. 

The Board also notes that in a June 1999 statement, the 
appellant contended that he had not had a specialty 
examination as per the Board's request in its October 1998 
remand decision.  However, the Board notes that the 
appellant's March 1999 examination was conducted by a private 
physician, W.S.G., M.D., who is a dermatologist.  According 
to the examination report, Dr. G. indicated that he had 
reviewed the appellant's claims file in detail.  Moreover, 
the Board further observes that the primary purpose of the 
examination was to determine the current severity of the 
appellant's service-connected left axilla scar.  Therefore, 
in light of the above, the Board finds that Dr. G.'s March 
1999 examination was adequate and was conducted in accordance 
with established medical procedures.  The Board concludes 
that additional development in this area is not warranted.




Entitlement to a 10 percent disability 
evaluation under the provisions of 
38 C.F.R. § 3.324.  

Whenever an appellant is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10 percent rating.  38 C.F.R. § 3.324.  
However, this regulatory provision is not for application 
when any service-connected disability is rated as 10 percent 
disabling or more.  Id.

As aptly noted above, the appellant now has a 10 percent 
disability evaluation for his service-connected residuals of 
a left axilla scar, in addition to the noncompensable 
evaluation assigned for his service-connected residuals of a 
scar behind the left ear.  As such, the appellant is no 
longer entitled to a compensable disability evaluation based 
on the provisions of 38 C.F.R. § 3.324, "in that 
[entitlement to] such benefits is predicated on the existence 
solely of noncompensable service-connected disabilities."  
See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In a claim such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 427, 430 (1994).  Accordingly, entitlement 
to a compensable disability evaluation under 38 C.F.R. 
§ 3.324 is denied.



ORDER

A compensable rating for the residuals of a left axilla scar 
is granted.  

Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

